Title: Cotton Tufts to Abigail Adams, 5 January 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      Dear Cousin
      Weymouth Boston Jany 5. 1786
     
     I have to thank you for your Communications of Sept and Octob. which came to Hand. And I have many Things which I wish to write but must confine myself to some few matters that have relation to your Affairs. Your Bro Adams informs me that he has your Note for £30. I wish to know whether you would have me discharge it. I this day paid your Mohr. Hall 5 Dolrs. for the ft. Quarter having deferered it to this Time in order to begin the Payments with the Year. Your Tenant Mr Pratt has been so unfortunate in the Year past as to lose with the Horn Distemper one of the largest Oxen—2 Cows, and one Hog with a Distemper of which a Number have died. I have thoughts of making him a Consideration in the Settlement of Acctts. as the loss will be heavy to him and I presume it will not be disagreable to you. I have received the 17 Guineas by Mr Charles Storer (5 delivered him and 12 by the Way of Dr. Crosby). I informed you that I had laid out for Mr Adams Upwards of £100 in Consoledated Notes—and have followed your Directions by your Son John, a more particular Acctt. of the whole, I shall give you in my Next. I wish you to attend to the matter relative to Doanes Acctt. and send me an Answer—and from Time to Time give me a dish of Politices for I assure you that your Intelligence is very acceptable. What shall I do should it be found necessary to call for a Surrender of Account Books Papers &c in the Hands of a certain Attorney. I have found it necessary for a long while to call for the Completion of this and that Business &c which is not very pleasing to one who wishes to have Business dispatched with Care and punctuality and Speed. However I hope I have got Matters into a tolerable good Train. There is not a little rejoicing here at the Breaking off a Correspondence between the young Folks. As soon as I get Leisure I shall write you a long Letter which the Necessity of my returning home this Forenoon and a Snow Storm coming on prevents.
     Be so kind as to forward the Letter to Mr Elwerthy. Remember me to Mr Adams and Cousin. Charles is well—now at Braintree being the Winter Vacation, your other Children were well last Week. Adieu. Yr Friend &c
     
      C Tufts
     
    